Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for priority under 35 U.S.C. 371 to PCT/US2017/052058 (filing date 09/18/2017).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/02/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Aaron Grunberger on 02/25/2022.
Only claims 1, 5-6, 9 and 13 are being amended by this examiner’s amendment. Claims 4 and 12 are being cancelled. The rest of the claims remain as they have been presented by the applicant on claim set filed on 03/11/2020. The application has been amended as follows:

1. (Currently Amended) A safety critical microcontroller for a laser engraver device, the microcontroller comprising:
a processor configured to:

obtain sensor data from one or more sensors, the sensor data of each of the one or more sensors corresponding to an operating status of a respective component of a laser engraver device;
with respect to each of the one or more sensors, determine, based on the respective sensor data, a functioning status for the component of the laser engraver device to which the respective sensor corresponds; and
based on the determined functioning status for all of the one or more sensors, transmit a power-on command to a laser power switch to initiate a flow of power from a power source to a laser, wherein maneuvers of the laser for performing a laser job are controlled by the laser motor controller all of whose hardware is separate from all of the hardware of the safety critical microcontroller;
as a result of obtaining the command from the laser motor controller, transmit a request for a start button of the laser engraver to be activated two times in succession, wherein the request is displayed to a user on a display device of the laser engraver; and
receive from the start button a confirmation signal indicating that the start button has been activated two times in succession.  
2. (Previously Presented) The safety critical microcontroller of claim 1, wherein the one or more components include one or more of a fan component; an air source; a water source; a lid; a start button; and a laser power source.
3. (Previously Presented) The safety critical microcontroller of claim 1, wherein the processor is further configured to transmit the functioning status of each of the one or more components of the laser engraver to a display device for display. 

5. (Currently Amended) The safety critical microcontroller of claim [[4]] 1, wherein the transmission of the power-on command occurs conditional upon receipt of the confirmation signal from the start button.  
6. (Currently Amended) The safety critical microcontroller of claim 1, wherein a supply of power from the power source 
7. (Previously Presented) The safety critical microcontroller of claim 1, wherein the safety critical microcontroller is physically and operationally separate and distinct from all other components of the laser engraver.
8. (Previously Presented) The safety critical microcontroller of claim 1, wherein the processor is further configured to:
determine that the laser of the laser engraver is activated;
as a result of the determination that the laser is activated, obtain fault data from the plurality of sensors, the fault data corresponding to a sensor malfunction safety critical microcontroller; and 
as a result of obtaining fault data, deactivate the laser by disabling delivery of power from the power source to the laser.
 
9. (Currently Amended) A laser engraver device, comprising: 
one or more sensors, each configured to sense an operating status of a respective component of the laser engraver device; 
a laser; 

a first power source that includes a laser power switch and that is configured to supply power to the laser depending on a state of the switch; 
a safety critical microcontroller; and
a second power source for supplying power to the first power source, the laser motor controller, and the safety critical microcontroller; 
wherein:
all hardware of the laser motor controller is separate from all of hardware of the safety critical microcontroller; and
the safety critical microcontroller is configured to: 
obtain a command from the laser motor controller; 
for each of the one or more sensors: 
obtain the operating status of the respective component to which the respective sensor corresponds; and
determine whether the respective operating status satisfies a predefined condition; and
responsive to the determination for all of the one or more sensors being that the respective operating status satisfies the predefined condition, transmit a power-on command to the laser power switch to initiate flow of power from the first power source to the laser;
as a result of obtaining the command from the laser motor controller, transmit a request for a start button of the laser engraver to be activated two times in succession, wherein the request is displayed to a user on a display device of the laser engraver; and
receive from the start button a confirmation signal indicating that the start button has been activated two times in succession.

11. (Previously Presented) The laser engraver device claim 9, wherein the safety critical microcontroller is further configured to transmit the functioning status of each of the one or more components of the laser engraver to a display device for display.  
12. (Canceled). 
13. (Currently Amended) The laser engraver device claim 9, wherein the transmission of the power-on command occurs conditional upon receipt of the confirmation signal from the start button.  
14. (Previously Presented) The laser engraver device of claim 9, wherein a supply of power from the first power source to the laser is enabled only by the safety critical microcontroller.  
15. (Previously Presented) The laser engraver device of claim 9, wherein the safety critical microcontroller is physically and operationally separate and distinct from all other components of the laser engraver.
16. (Previously Presented) The laser engraver device of claim 9, the safety critical microcontroller is further configured to:
determine that the laser of the laser engraver is activated;
as a result of the determination that the laser is activated, obtain fault data from the plurality of sensors, the fault data corresponding to a sensor malfunction safety critical microcontroller; and 

17. (Previously Presented) The laser engraver device of claim 9, wherein the one or more sensors include a power arc sensor, the power arc sensor configured to detect an electrical arc within the laser engraver device. 
18. (Previously Presented) The laser engraver device of claim 17, wherein the transmission of the power-on command occurs conditional upon receipt of fault data from the power arc sensor, the fault data of the power arc sensor corresponding to the detection of the electrical arc within the laser engraver device. 
19. (Previously Presented) The laser engraver device of claim 10, wherein the one or more sensors include:
a fan sensor, the fan sensor configured to detect the status of the fan component; 
an air source sensor, the air source sensor configured to detect the status of the air source; and
a water source sensor, the water source sensor configured to detect the status of the water source.  
20. (Previously Presented) The laser engraver device of claim 9, wherein the first power source is configured to provide electrical energy to the laser in the range of 20,000 to 30,000 volts.

The following is an examiner’s statement of reasons for allowance: 
Claim 1 as amended in this examiner’s amendment recites, 

receive from the start button a confirmation signal indicating that the start button has been activated two times in succession.”

Boynton (US20110284511A1) in ¶0048-¶0053 teaches a laser strip slicing apparatus with control unit/computer 26, cover assembly 16 and cover sensor 70. It also teaches control unit 26 of laser cutting device determines cover is closed based on signal received from cover sensor and turns on the cutting gas and laser based on that determination.
Gass (US20020020262A1) in Fig. 3 and ¶0020 teaches a safety system for a machine. ¶0030 and ¶0037- ¶0040 teaches performing safety check based on sensor information before sending power to the motor assembly.
Schuster (US20070168077A1) in ¶0020 teaches machine controller 15 and safety controller 20 for a machine 60, which are both independently functioning computing devices with microprocessor. ¶0031 teaches in block 120, the machine controller 15 informs the safety controller 20 that the machine 60 is ready for an operator load. ¶0031 teaches safety controller receiving sensor data from safety-rated sensor 75. ¶0023 teaches machine controller provides control signals to the motor drive, such as a position or speed signal, and the motor drive generates drive signals for the motor in response to the control signals.
Ueno (US20140018958A1) in Fig. 7 and ¶0096 teaches configuration of servo driver of a safety system. It also teaches motor control function 21 and the safety monitoring function 22 are 
However none of these prior art teaches, as a result of obtaining the command from the laser motor controller, transmit a request for a start button of the laser engraver to be activated two times in succession, wherein the request is displayed to a user on a display device of the laser engraver; and receive from the start button a confirmation signal indicating that the start button has been activated two times in succession, as claimed in amended independent claim 1. No other art could be found which alone or in combination teaches the above limitation in view of the rest of the limitations of claim 1. Claim 1 is therefore allowed.
Independent claim 9 as amended in this examiner’s amendment recites similar limitation as claim 1 above and is therefore allowed for the same reason as claim 1 above.
Dependent claims 2-3, 5-8, 10-11 and 13-20 depends on claim 1 or 9 and are therefore allowed due to their dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISTIAQUE AHMED whose telephone number is (571)272-7087. The examiner can normally be reached Monday to Thursday 10AM -6PM and alternate Fridays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISTIAQUE AHMED/            Examiner, Art Unit 2116                                                                                                                                                                                            

/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116